OPINION — AG — ** SCHOOLS — IMMUNIZATION OF STUDENTS — ENFORCEMENT ** THE PROVISIONS OF THE IMMUNIZATION ACT (70 O.S. 1971 1210.191 [70-1210.191] THRU 70 O.S. 1971 1210.194 [70-1210.194] [70-1210.194] AS AMENDED) MAY BE ENFORCED BY NOT ADMITTING ANY MINOR CHILD (JUVENILE) TO ANY PUBLIC, PRIVATE, OR PAROCHIAL SCHOOL OPERATING IN THIS STATE UNLESS ONE OF THE FOLLOWING IS DONE; (1) SUCH CHILD PRESENTS TO THE APPROPRIATE SCHOOL AUTHORITIES CERTIFICATION FROM A LICENSED PHYSICIAN OR AUTHORIZED REPRESENTATIVE OF THE STATE DEPARTMENT OF PUBLIC HEALTH, THAT SUCH CHILD HAS RECEIVED, OR IS IN THE PROCESS RECEIVING IMMUNIZATION AGAINST THE STATUTORILY SPECIFIED DISEASES, OR IS LIKELY TO BE IMMUNE AS THE RESULT OF THE DISEASES; (2) THE PARENT OR GUARDIAN OF SUCH CHILD SUBMITS TO THE STATE DEPARTMENT OF PUBLIC HEALTH A CERTIFICATE OF A LICENSED PHYSICIAN THAT THE PHYSICAL CONDITION OF THE CHILD IS SUCH THAT IMMUNIZATION WOULD ENDANGER THE LIFE OR HEALTH OF THE CHILD; OR (3) THE PARENT OR GUARDIAN OF SUCH CHILD SUBMITS A WRITTEN STATEMENT OBJECTING TO SUCH TESTS OR IMMUNIZATION ON MEDICAL, RELIGIOUS OR PERSONAL GROUNDS, AND CLAIMING EXEMPTION FROM THE PROVISIONS OF THE IMMUNIZATION ACT. A PUBLIC OFFICER OR PERSON WHOSE DUTY IT IS TO SUPERVISE OR ASSIST THEREIN IS GUILTY OF A MISDEMEANOR IF SUCH OFFICER OR PERSON WILLFULLY NEGLECTS OR OMITS TO PERFORM SUCH DUTY, AND, ACCORDINGLY MAY BE PUNISHED BY THE PENALTIES SET OUT IN 21 O.S. 1971 10 [21-10] CITE: 70 O.S. 1971 1210.192 [70-1210.192], 70 O.S. 1971 1210.193 [70-1210.193] [70-1210.193], 21 O.S. 1971 580 [21-580] 21 O.S. 1971 581 [21-581] (HAROLD B. MCMILLAN)